MORRISON, Judge.
The offense is felony theft; the punishment, two years.
Three members of the Najar family, the operators of El Charro Inn, testified that appellant came into their place of business on the night charged in the indictment, in company with others; ordered food; asked directions to the rest room; came back therefrom; cancelled his order; and left the place of business alone. They further testified that, at approximately the time of appellant’s visit, it was discovered that $90 had been taken from a billfold belonging to Mrs. Najar, which she had left on the commode in the rest room. Among the bills taken, there had been a $10 bill with a certain tear and bearing a pencilled date “October 7, 1950.”
Mr. Holland, the operator of a cafe near El Charro, testified that, on the night in question, appellant had come to his place of business and paid a debt with a torn $10 bill bearing a notation “October 7, 1950.” Mrs. Holland testified that, on the same occasion, appellant gave her $25 and asked her to keep the same for him. Appellant was arrested later that night, and approximately $61 taken from his person.
Appellant testified, corroborating the state’s witnesses, but claimed that he had found the money lying on the rest room floor, had looked in the purse for more, but denied that he took anything from the purse.
*142We find the evidence sufficient to support the conviction.
No formal bills of exception appear in the record, and none are indexed in the statement of facts.
The proceedings appearing regular, the judgment of the trial court is affirmed.